DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments and arguments filed 12/16/2020 have been considered.
Concerning previous 112 2nd paragraph rejections, the examiner agrees the applicant’s amendments have now corrected all antecedent issues found in the previous set of claims.  As such previous 112 2nd paragraph rejections are hereby withdrawn.
The applicant’s amendments to the claims now include negative limitations directed to corrosion inhibitors, etchants and passivating agents.  The applicant’s amendment further include the limitation requiring the composition to have a pH that is greater than 8.
Although the prior art teaches components meeting other limitations in the claims, the prior art requires those components which are now excluded by the newly added negative limitations.  Thus not only does the prior art fail to anticipate the instant claims, the prior art teaches away from the applicant’s claimed invention.  As such previous 102 prior art rejections are hereby withdrawn.
As no other objections or rejections remain in this case, the instant claims are found to be allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761